ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                People v. Young, 2011 IL 111886




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:                     ANTHONY YOUNG, Appellee.



Docket No.                 111886
Filed                      December 15, 2011


Held                       The Controlled Substances Act’s increased penalty for delivery within
(Note: This syllabus       1,000 feet of a school is properly construed to exclude preschools.
constitutes no part of
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. John Thomas
                           Doody, Jr., Judge, presiding.


Judgment                   Affirmed.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
Appeal                   State’s Attorney, of Chicago (Alan J. Spellberg, Michelle Katz, Marci
                         Jacobs and Annette Collins, Assistant State’s Attorneys, of counsel), for
                         the People.

                         Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg, Deputy
                         Defender, and Holly J.K. Schroetlin, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Chicago, for appellee.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                         and Theis concurred in the judgment and opinion.



                                           OPINION

¶1        Section 407(b)(2) of the Illinois Controlled Substances Act (the Act) (720 ILCS
      570/407(b)(2) (West 2008)) provides that the offense of delivery of a controlled substance
      is a Class 1 felony when committed within 1,000 feet of the real property comprising any
      “school.” The single issue before us in this appeal is whether the term “school” contained in
      this section includes preschools. The appellate court held that it did not and reduced
      defendant’s conviction to simple delivery of a controlled substance (720 ILCS 570/401(d)
      (West 2008)), a Class 2 felony. No. 1-08-2690 (unpublished order under Supreme Court Rule
      23).
¶2        For the reasons that follow, we affirm the judgment of the appellate court.

¶3                                        BACKGROUND
¶4         Defendant Anthony Young was charged with one count of delivery of a controlled
      substance (720 ILCS 570/401(d) (West 2008)) and one count of delivery of a controlled
      substance within 1,000 feet of the real property comprising any school (720 ILCS
      570/407(b)(2) (West 2008)). Prior to trial, in the circuit court of Cook County, defendant
      filed a motion in limine seeking to exclude evidence of the location of the preschool, arguing
      that a preschool is not a “school” within the meaning of section 407(b)(2) of the Act. The
      trial court denied the motion.
¶5         At defendant’s jury trial, the State presented evidence which established that defendant
      was arrested on June 28, 2007, after an undercover officer drove to the location where
      defendant was standing on the sidewalk at 4958 West Augusta Boulevard in Chicago, and
      made a controlled purchase of a substance containing heroin from defendant. According to
      testimony adduced at trial, the incident occurred approximately 443 feet from the “High


                                               -2-
       Mountain Church and Preschool.” No other testimony was offered to describe the “High
       Mountain Church and Preschool” or its attendees.
¶6         The jury found defendant guilty of delivery of a controlled substance within 1,000 feet
       of a school, but the appellate court reduced the conviction to delivery of a controlled
       substance, finding that a preschool is not a “school” within the meaning of section 407(b)(2)
       of the Act.
¶7         We granted the State’s petition for leave to appeal.

¶8                                            ANALYSIS
¶9          Section 407(b)(2) of the Controlled Substances Act provides, in pertinent part:
                    “(b) Any person who violates:
                        (1) subsection (d) of Section 401 [720 ILCS 570/401] in any school *** or
                    within 1,000 feet of the real property comprising any school *** is guilty of a
                    Class 1 felony, the fine for which shall not exceed $250,000[.]” 720 ILCS
                    570/407(b)(2) (West 2006).
¶ 10        The State argues that the appellate court misconstrued this statute when it found that a
       preschool was not a “school” within the meaning of the statute. The parties agree that the
       issue before us is one of statutory construction and, for that reason, our review is de novo.
       People v. Almore, 241 Ill. 2d 387, 394 (2011) (whether statutory terms have been construed
       correctly is a question of law, which is reviewed de novo).
¶ 11        When construing a statute, this court’s primary objective is to ascertain and give effect
       to the legislature’s intent, keeping in mind that the best and most reliable indicator of that
       intent is the statutory language itself, given its plain and ordinary meaning. People v.
       Howard, 233 Ill. 2d 213, 218 (2009); People v. Perry, 224 Ill. 2d 312, 323 (2007). To discern
       the plain meaning of statutory terms, it is appropriate for the reviewing court to consider the
       statute in its entirety, the subject it addresses, and the apparent intent of the legislature in
       enacting it. Howard, 233 Ill. 2d at 218; Perry, 224 Ill. 2d at 323. Unless the language of the
       statute is ambiguous, this court should not resort to further aids of statutory construction and
       must apply the language as written. People v. Glisson, 202 Ill. 2d 499, 504-05 (2002); Perry,
       224 Ill. 2d at 323.
¶ 12        The appellate court below, when determining the meaning of “school” as that term is
       used in section 407(b)(2), first noted that the term is undefined in the statute or any other
       portion of the Controlled Substances Act. The court then looked to two prior cases, People
       v. Goldstein, 204 Ill. App. 3d 1041 (1990), and People v. Owens, 240 Ill. App. 3d 168
       (1992), wherein the term “school,” as used in section 407(b), had been interpreted.
¶ 13        In Goldstein, the court found the meaning of “school” to be uncertain since, if interpreted
       literally, the term could include an endless number of possible educational facilities.
       Goldstein, 204 Ill. App. 3d at 1045. The court then noted that section 407(b)(2) was added
       to the Controlled Substances Act by Public Act 84-1075 (Pub. Act 84-1075 (eff. Dec. 2,
       1985)), which also amended or created numerous pieces of legislation to increase the penalty
       for violations if the offense took place on or around school grounds. Goldstein, 204 Ill. App.


                                                 -3-
       3d at 1045. In three other statutes amended by Public Act 84-1075, the term “school” was
       specifically defined to mean “any public or private elementary or secondary school,
       community college, college or university.” Goldstein, 204 Ill. App. 3d at 1045-48. The
       Goldstein court then concluded that the legislature intended the words “any school” in
       section 407(b)(2) to refer, as they do elsewhere in Public Act 84-1075, to “ ‘any public or
       private elementary or secondary school, community college, college or university.’ ”
       Goldstein, 204 Ill. App. 3d at 1048-49 (quoting Pub. Act 84-1075 (eff. Dec. 2, 1985).
¶ 14       In Owens, the court reached the same conclusion, noting that “the primary purpose of
       Public Act 84-1075 *** was to make Illinois schools a safer environment, one free from the
       pressures placed on students, primarily by gangs but also by others, to buy and sell firearms
       and drugs.” Owens, 240 Ill. App. 3d at 171.
¶ 15       Both Goldstein and Owens were decided almost two decades ago. In the interim since
       Goldstein was decided, the legislature has amended section 407(b)(2) nearly a dozen times.
       See Pub. Act 87-524 (eff. Jan. 1, 1992) (extended scope of the section to activities occurring
       on school transport conveyances); Pub. Act 87-754 (eff. Sept. 29, 1991) (reorganized); Pub.
       Act 87-895, art. 2, § 2-29 (eff. July 14, 1992) (revision and renumbering of certain sections);
       Pub. Act 87-1225 (eff. Dec. 22, 1992) (further revisions and renumbering); Pub. Act 89-451
       (eff. Jan. 1, 1997) (in subdivisions (b)(1) through (b)(6) inserted “on the real property
       comprising any church, synagogue, or other building, structure, or place used primarily for
       religious worship, or on any public way within 1,000 feet of the real property comprising any
       church, synagogue, or other building, structure, or place used primarily for religious
       worship”); Pub. Act 90-164 (eff. Jan. 1, 1998) (in subdivisions (b)(1) through (b)(6) inserted
       “on the real property comprising any of the following places, buildings, or structures used
       primarily for housing or providing space for activities for senior citizens: nursing homes,
       assisted-living centers, senior citizen housing complexes, or senior centers oriented toward
       daytime activities, or on a public way within 1,000 feet of the real property comprising any
       of the following places, buildings, or structures used primarily for housing or providing space
       for activities for senior citizens: nursing homes, assisted-living centers, senior citizen
       housing complexes, or senior centers oriented toward daytime activities”); Pub. Act 91-353
       (eff. Jan. 1, 2000) (deleted “on any public way” and “on a public way” preceding “within
       1,000 feet” throughout subsection (b)); Pub. Act 91-673 (eff. Dec. 22, 1999) (substituted
       “operated or managed by a public housing agency or leased by a public housing agency as
       part of a scattered site or mixed-income development” for “operated and managed by a
       public housing agency” throughout subsection (b)); Pub. Act 92-16 (eff. June 28, 2001)
       (combined the amendments by Public Acts 91-353 and 91-673); Pub. Act 93-223 (eff. Jan.
       1, 2004) (added the subsection (a)(1)(A) designation, and inserted subsection (a)(1)(B)); Pub.
       Act 94-556 (eff. Sept. 11, 2005) (deleted the text from subsection (a)(1)(B)).
¶ 16       Given the length of time since Goldstein interpreted the meaning of the term “school,”
       as well as the number and nature of the amendments to section 407 since Goldstein was
       decided, it seems clear that the legislature has had ample opportunity to amend the statute
       to broaden the meaning of “school” had it seen fit to do so. It did not. We conclude,
       therefore, that the term “school” in section 407(b)(2) now has a settled meaning and it would
       be inappropriate for us to change the meaning at this juncture.

                                                -4-
¶ 17       As this court stated in In re Marriage of O’Neill, 138 Ill. 2d 487, 495 (1990), it is a well-
       established principle of statutory construction that “where terms used in [a] statute have
       acquired a settled meaning through judicial construction and are retained in subsequent
       amendments or re-enactments of the statute, they are to be understood and interpreted in the
       same sense theretofore attributed to them by the court unless a contrary intention of the
       legislature is made clear.” See also R.D. Masonry, Inc. v. Industrial Comm’n, 215 Ill. 2d 397
       (2005) (where the legislature chooses not to amend terms of a statute after judicial
       construction, it will be presumed that it has acquiesced in the court’s statement of legislative
       intent); 2A Norman J. Singer, Sutherland on Statutory Construction § 46:04, at 152-53 (6th
       ed. 2000) (“if the term utilized has a settled legal meaning, the courts will normally infer that
       the legislature intended to incorporate the established meaning”).
¶ 18       We note, further, that the legislature, through Public Act 91-360, amended article 2 of
       the Criminal Code of 1961, the “General Definitions” section, to add section 2-19.5 (720
       ILCS 5/2-19.5 (West 1999)). This section, which became effective July 29, 1999, provides
       a definition for the term “school” that is nearly identical to the one used 14 years earlier in
       Public Act 84-1075. It provides that, for the purposes of the Code, a “school” is “a public,
       private or parochial elementary or secondary school, community college, college or
       university and includes the grounds of the school.” Because the Controlled Substances Act
       is not part of the Criminal Code, this definition is not dispositive of the issue before us.
       However, it is further indication that the legislature intended, in the context of criminal
       offenses, that the term “school” be interpreted in this manner.
¶ 19       Of course, the legislature is free, if it so wishes, to amend the Controlled Substances Act
       to define the term “school” to include preschools. However, until such time, we must
       continue to apply the definition of “school” which our legislature has adopted.

¶ 20                                    CONCLUSION
¶ 21       For the above reasons, we affirm the judgment of the appellate court.

¶ 22       Affirmed.




                                                 -5-